DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 20160077226 A1) in view of Dellinger (US 20120147699 A1).

Regarding claim 1, Bianchi teaches a method for performing a land seismic vibroseis survey, comprising providing at least two vibrators (330-331) in a first group (350), wherein each vibrator in the first group is assigned to a respective source line, where the source lines of the first group run substantially parallel to one another (parallel to receiver lines 322, 324, 326). (Paragraph 3, Paragraph 33, Paragraph 32, lines 1-5, Fig.3)

Further regarding claim 1, Bianchi teaches providing at least two vibrators (332, 333) in a second group (352), wherein each vibrator in the second group is assigned to a respective source line that is different than the source lines assigned to vibrators from the first group. (Paragraph 33, Paragraph 32, lines 1-5, Fig.3)

Further regarding claim 1, Bianchi teaches actuating the vibrators in the first group simultaneously using different phase encodings. (Paragraph 41, Paragraph 19, lines 5-11, Fig.5)


Further regarding claim 1, Bianchi teaches actuating the vibrators in the second group at the same time as those in the first group, using different phase encodings. (Paragraph 41, Paragraph 19, lines 5-11, Fig.5) 

Further regarding claim 1, Bianchi teaches detecting the resulting seismic signals with a plurality of seismic sensors (320) that are placed in contact with the earth and as part of a seismic spread. (Paragraph 31, Fig.3)

Bianchi teaches the invention as claimed but does not explicitly teach actuating the vibrators in the first group simultaneously using different frequency bandwidth sweeps and actuating the vibrators in the second group a using different frequency bandwidth sweeps.

Dellinger, in the same field of endeavor teaches actuating the vibrators in the first group simultaneously using different frequency bandwidth sweeps and actuating the vibrators in the second group using different frequency bandwidth sweeps. (Paragraph 59, Paragraph 54, Paragraph 72, Fig.3c) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi to incorporate actuating the vibrators in the first group simultaneously using different frequency bandwidth sweeps and actuating the vibrators in the second group using different frequency bandwidth sweeps as taught by Dellinger in order to improve efficiency since each sub-band source acquisition can be optimized independently. 

Regarding claim 2, Bianchi teaches at least two vibrators (334-335) in a third group (354), wherein each vibrator in the third group is assigned to a respective source line, where the source lines of the third group run substantially parallel to one another. (Paragraph 32, Fig.3)

Regarding claim 3, Bianchi teaches at least two vibrators (336-337) in a fourth group (356), wherein each vibrator in the third group is assigned to a respective source line, where the source lines of the fourth group run substantially parallel to one another. (Paragraph 32, Fig.3)

Regarding claim 4, Bianchi teaches wherein the source lines of the first group (350) are not shared with the source lines of the second group (352). (Fig.3)

Regarding claim 5, Bianchi teaches wherein the source lines of the first group (350) and the source lines of the third group (354) are shared. (Paragraph 33, Fig.3)

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Dellinger and Chiu (US 20090116337 A1).


Regarding claim 6, Bianchi teaches a method of seismic vibroseis surveying, comprising a first vibrator group comprising four vibrators, V1, V2, V3 and V4, wherein each of the four vibrators are located on a different source line, the source lines running parallel to one another. (Paragraph 3, Paragraph 47, Paragraph 33, Fig.3, Fig.5) Bianchi does not explicitly teach the V1 being actuated for a shot 1 between 2-27 Hz and at a phase of 0 degrees, V2 being actuated for a shot 1 between 24-48 Hz and at a phase of 90 degrees, V3 being actuated for a shot 1 between 45-69 Hz and at a phase of 180 degrees, and V4 being actuated for a shot 1 between 66-90 Hz and at a phase of 270 degrees.

Dellinger, in the same field of endeavor teaches the V1 being actuated for a shot 1 between 2-27 Hz, V2 being actuated for a shot 1 between 24-48 Hz, V3 being actuated for a shot 1 between 45-69 Hz, and V4 being actuated for a shot 1 between 66-90 Hz. 

Bianchi in view of Dellinger do not explicitly teach the V1 being actuated for a shot 1 at a phase of 0 degrees, V2 being actuated for a shot 1 at a phase of 90 degrees, V3 being actuated for a shot 1 at a phase of 180 degrees, and V4 being actuated for a shot 1 at a phase of 270 degrees.

Chiu, in the same field of endeavor teaches the V1 being actuated for a shot 1 at a phase of 0 degrees, V2 being actuated for a shot 1 at a phase of 90 degrees, V3 being actuated for a shot 1 at a phase of a number degrees, and V4 being actuated for a shot 1 at a phase of a number degrees. (Paragraph 5, Paragraph 41-43, Table 1, Fig.2, S1-S4) Chiu does not explicitly teach phase of degrees larger than 90, however it would have been obvious to one having ordinary skill in the art at the time the invention was filled to have phase of degrees larger than 90, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi in view of Dellinger to incorporate the V1 being actuated for a shot 1 at a phase 

Regarding claim 7, Bianchi teaches four vibrators, V1, V2, V3 and V4. (Paragraph 3, Paragraph 47, Paragraph 33, Fig.3, Fig.5) but does not explicitly teach the V1 being actuated for a shot 2 between 24-48 Hz and at a phase of 90 degrees, V2 being actuated for a shot 2 between 49-69 Hz and at a phase of 180 degrees, V3 being actuated for a shot 2 between 66-90 Hz and at a phase of 270 degrees, and V4 being actuated for a shot 2 between 2-27 Hz and at a phase of 0 degrees.

Dellinger, in the same field of endeavor teaches the V1 being actuated for a shot 2 between 24-48 Hz, V2 being actuated for a shot 2 between 49-69 Hz, V3 being actuated for a shot 2 between 66-90 Hz, and V4 being actuated for a shot 2 between 2-27 Hz. (Paragraph 72) Dellinger discloses groups “A” and “B” that each contain two sources, Dellinger also discloses the sources may cover frequencies ranging from about 0 Hz to about 500 Hz, alternatively from about 1 Hz to about 300 Hz, alternatively from about 0.7 Hz to about 100 Hz. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi to incorporate the V1 being actuated for a shot 2 between 24-48 Hz, V2 being actuated for a shot 2 between 49-69 Hz, V3 being actuated for a shot 2 between 66-90 Hz, and V4 being actuated for a shot 2 between 2-27 Hz as taught by Dellinger in order to improve efficiency since each sub-band source acquisition can be optimized independently.

Bianchi in view of Dellinger do not explicitly teach the V1 being actuated for a shot 2 at a phase of 90 degrees, V2 being actuated for a shot 2 at a phase of 180 degrees, V3 being actuated for a shot 2 at a phase of 270 degrees, and V4 being actuated for a shot 2 at a phase of 0 degrees.

Chiu, in the same field of endeavor teaches the V1 being actuated for a shot 2 at a phase of 90 degrees, V2 being actuated for a shot 2 at a phase of a number degrees, V3 being actuated for a shot 2 at a phase of a number degrees, and V4 being actuated for a shot 2 at a phase of 0 degrees. (Paragraph 5, Paragraph 41-43, Table 1, Fig.2, S1-S4) Chiu does not explicitly teach phase of degrees larger than 90, however it would have been obvious to one having ordinary skill in the art at the time the invention was filled to have phase of degrees larger than 90, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi in view of Dellinger to incorporate the V1 being actuated for a shot 2 at a phase of 90 degrees, V2 being actuated for a shot 2 at a phase of 180 degrees, V3 being actuated for a shot 2 at a phase of 270 degrees, and V4 being actuated for a shot 2 at a phase of 0 degrees as taught by Chiu in order to implement different phase encoding to nearby sources which allows for more efficient post processing because of the aid in separation of the signals. 

Regarding claim 8, Bianchi teaches four vibrators, V1, V2, V3 and V4. (Paragraph 3, Paragraph 47, Paragraph 33, Fig.3, Fig.5) but does not explicitly teach the V1 being actuated for a shot 3 between 46-69 Hz and at a phase of 180 degrees, V2 being actuated for a shot 3 between 66-90 Hz and at a phase of 270 degrees, V3 being 

Dellinger, in the same field of endeavor teaches the V1 being actuated for a shot 3 between 46-69 Hz, V2 being actuated for a shot 3 between 66-90 Hz, V3 being actuated for a shot 3 between 2-27 Hz, and V4 being actuated for a shot 3 between 24-48 Hz. (Paragraph 72) Dellinger discloses groups “A” and “B” that each contain two sources, Dellinger also discloses the sources may cover frequencies ranging from about 0 Hz to about 500 Hz, alternatively from about 1 Hz to about 300 Hz, alternatively from about 0.7 Hz to about 100 Hz. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi to incorporate the V1 being actuated for a shot 3 between 46-69 Hz, V2 being actuated for a shot 3 between 66-90 Hz, V3 being actuated for a shot 3 between 2-27 Hz, and V4 being actuated for a shot 3 between 24-48 Hz as taught by Dellinger in order to improve efficiency since each sub-band source acquisition can be optimized independently.

Bianchi in view of Dellinger do not explicitly teach the V1 being actuated for a shot 3 at a phase of 180 degrees, V2 being actuated for a shot 3 at a phase of 270 degrees, V3 being actuated for a shot 3 at a phase of 0 degrees, and V4 being actuated for a shot 3 at a phase of 90 degrees.

Chiu, in the same field of endeavor teaches the V1 being actuated for a shot 3 at a phase of a number degrees, V2 being actuated for a shot 3 at a phase of a number degrees, V3 being actuated for a shot 3 at a phase of 0 degrees, and V4 being actuated for a shot 3 at a phase of 90 degrees. (Paragraph 5, Paragraph 41-43, Table 1, Fig.2, S1-S4) Chiu does not explicitly teach phase of degrees larger than 90, however it would have been obvious to one having ordinary skill in the art at the time the invention was 

Regarding claim 9, Bianchi teaches four vibrators, V1, V2, V3 and V4. (Paragraph 3, Paragraph 47, Paragraph 33, Fig.3, Fig.5) but does not explicitly teach the V1 being actuated for a shot 4 between 66-90 Hz and at a phase of 270 degrees, V2 being actuated for a shot 4 between 2-27 Hz and at a phase of 0 degrees, V3 being actuated for a shot 4 between 24-48 Hz and at a phase of 90 degrees, and V4 being actuated for a shot 4 between 45-90 Hz and at a phase of 180 degrees.

Dellinger, in the same field of endeavor teaches the V1 being actuated for a shot 4 between 66-90 Hz, V2 being actuated for a shot 4 between 2-27 Hz, V3 being actuated for a shot 4 between 24-48 Hz, and V4 being actuated for a shot 4 between 45-90 Hz. (Paragraph 72) Dellinger discloses groups “A” and “B” that each contain two sources, Dellinger also discloses the sources may cover frequencies ranging from about 0 Hz to about 500 Hz, alternatively from about 1 Hz to about 300 Hz, alternatively from about 0.7 Hz to about 100 Hz. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi to incorporate the V1 being 

Bianchi in view of Dellinger do not explicitly teach the V1 being actuated for a shot 4 at a phase of 270 degrees, V2 being actuated for a shot 4 at a phase of 0 degrees, V3 being actuated for a shot 4 at a phase of 90 degrees, and V4 being actuated for a shot 4 at a phase of 180 degrees.

Chiu, in the same field of endeavor teaches the V1 being actuated for a shot 4 at a phase of a number degrees, V2 being actuated for a shot 4 at a phase of 0 degrees, V3 being actuated for a shot 4 at a phase of 90 degrees, and V4 being actuated for a shot 4 at a phase of a number degrees. (Paragraph 5, Paragraph 41-43, Table 1, Fig.2, S1-S4) Chiu does not explicitly teach phase of degrees larger than 90, however it would have been obvious to one having ordinary skill in the art at the time the invention was filled to have phase of degrees larger than 90, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi in view of Dellinger to incorporate the V1 being actuated for a shot 4 at a phase of 270 degrees, V2 being actuated for a shot 4 at a phase of 0 degrees, V3 being actuated for a shot 4 at a phase of 90 degrees, and V4 being actuated for a shot 4 at a phase of 180 degrees as taught by Chiu in order to implement different phase encoding to nearby sources which allows for more efficient post processing because of the aid in separation of the signals.

Conclusion
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645